 
LEASE
 
This Lease Agreement is made and entered into between Brook Industrial Park,
LLC, a New Jersey limited liability corporation, referred to in this lease as
Lessor, and Cyalume Specialty Products, Inc., a Delaware corporation, referred
to in this lease as Lessee.
 
In consideration of the mutual covenants and agreements set forth in this lease,
and other good and valuable consideration, Lessor leases to Lessee, and Lessee
leases from Lessor, various industrial spaces comprising of approximately 63,986
square feet of industrial use building space, along with an associated yard
space, loading docks and common area space of approximately 49,516  located on
the 1st and second  floor of Brook Industrial Park, 100 West Main St, Bound
Brook, NJ , and more particularly described in Exhibit A attached to this lease.
These premises are referred to in this lease as “the premises” or “the leased
premises.”
 
ARTICLE 1
TERM
 
Term of Lease
 
1.01        The initial term of this lease shall be five years, commencing on
September 1, 2011  and ending on August 31, 2016, unless terminated sooner as
provided in this lease.
 
Option to Extend Term
 
1.02        Lessee has the right to extend this lease beyond the expiration date
provided in Paragraph 1.01 on the following terms and conditions:
 
(a)           Lessee may extend the term of this lease for a period of three
years, with the extended term to begin on the day following the expiration date
of the lease term specified in Paragraph 1.01, and for three additional periods
of the same length, each to commence on the day following the expiration date of
the immediately preceding extended term. However, if at the date of expiration
of the original term or any extended term, Lessee is in default beyond any grace
period provided in this lease in the performance of any of the terms or
provisions of this lease, the remaining option or options shall be null and
void. All the terms, covenants, and provisions of the original lease term shall
apply to all extended lease terms.
 
(b)           Lessee may exercise each option to extend this lease by giving
Lessor notice of its intention to do so not later than three months prior to the
expiration of the lease term in the case of the initial option to extend, or
prior to the expiration of the extended lease term in the case of successive
options to extend. To constitute effective notice of an intention to exercise an
option under this lease, the notice must be sent by certified or registered mail
to Lessor at the address provided in Paragraph 15.02 of this lease and must be
postmarked no later than the latest date provided in this section for Lessee’s
exercise of the option.

 
 

--------------------------------------------------------------------------------

 
 
Holdover
 
1.03        If Lessee holds over and continues in possession of the leased
premises after expiration of the term of this lease or any extension of that
term, other than as provided in Paragraph 1.02, Lessee will be deemed to be
occupying the premises on the basis of a month-to-month tenancy, subject to all
of the terms and conditions of this lease.
 
ARTICLE 2
RENT
 
Basic Rent
 
2.01        Lessee will pay to Lessor the “basic rent” in advance on the 1st day
of each month. Rent for any fractional month at the beginning or end of the
lease term shall be prorated on a per diem basis. For the first two years of the
initial lease term the basic rent will remain fixed for every year thereafter,
for the last three years of each term the rent will be adjusted to reflect the
changes of average cost per square foot as reported  by Newmark Knight and Frank
in their 2nd Quarter New Jersey Industrial Market Report (“Newmark Report”),
Average Asking Rate for Somerset County.  The basic rent for the first lease
term is described in Exhibit A, the most recent Newmark Report is enclosed in
Exhibit B.
 
Increased Operating Costs
 
2.02        If the Newmark Report is no longer published, the parties agree to
use a similar report that will accurately describe the market conditions of
Somerset County, New Jersey for similar leased space.
 
2.03        Notwithstanding section 2.02, if Lessor’s cost for sewerage utility
costs increases above $15,000 per year, Lessee will be responsible for any
overage to the extent that said overage is due to Lessee’s use of the sewer.
 
2.04        As described in Exhibit A, Lessee will be entitled to an 8% discount
from the normal rent rate provided that Lessee allows Lessor to utilize certain
administrative management services including use of copy and fax machines, use
of internet access, and assistance with rent collection and accounting services.
The initial rent on Exhibit A is net of the discount.

 
2

--------------------------------------------------------------------------------

 
ARTICLE 3
USE OF PREMISES
 
Permitted Use
 
3.01        Lessee will use the leased premises only for manufacturing and
warehousing materials, laboratory and for office purposes, unless Lessor shall
give Lessee prior written consent for a different use.
 
3.02        Lessee shall not use the leased premises or permit them to be used
in any manner that will cause a cancellation of, or an increase in the existing
rates for, fire, liability, or other insurance policies insuring the premises or
any improvements on the premises, or insuring the landlord for any liability in
connection with ownership of the premises.  Lessor confirms that use of the
leased premises as permitted in Section 3.01 will not cause a cancellation of
any of Lessor’s insurance policies or cause insurance rates to increase. Lessor
further confirms that Lessee’s current operations are permitted.
 
3.03        Lessee shall not use the leased premises or permit them to be used
in any manner that results in waste of the leased premises or constitutes a
nuisance. Lessee shall not use the leased premises or permit them to be used for
any illegal purpose. Lessee at its own expense will comply, and will cause its
officers, employees, agents, and invitees to comply, with all applicable laws
and ordinances, and with all applicable rules and regulations of governmental
agencies concerning the use of the leased premises; provided, however, that
Lessee shall not be obligated to make or bear the expense of any alterations
made to comply with law.
 
3.04        Lessor represents that building is in substantial compliance with
all material laws and ordinance and is free from hazardous materials.
 
Use of Common Areas
 
3.05        The front entrance area, parking lots and loading docks and all
other common areas of the Building are for the joint use of Lessee and the other
tenants of the Building. Lessee and its officers, employees, agents, and
invitees will use such common areas in a reasonable, orderly, and sanitary
manner in cooperation with all other tenants and their officers, employees,
agents, and invitees.
 
Consideration for Other Tenants
 
3.06        Lessee will conduct itself, and will cause its officers, employees,
agents, and invitees to conduct themselves, with full regard for the rights,
convenience, and welfare of all other tenants in the Building.

 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 4
SERVICES, MAINTENANCE, AND SURRENDER
 
Services and Maintenance by Lessor
 
4.01        Lessor shall furnish the leased premises with the following services
and maintenance at Lessor’s sole expense:
 
(a)           Common Use Elevator: Lessor shall have sole responsibility for the
freight elevator service on the west side of the Building for the use of all
tenants and occupants of the Building, and the invitees of the tenants and
occupants.
 
(b)           Maintenance of exterior building structure: Lessor shall have sole
responsibility for maintenance of the exterior structure of the Building,
specifically the roof, exterior walls  and foundation.
 
(c)           Pump and Treat System: Lessor shall have sole responsibility for
owning, maintaining, and financing all institutional controls required by the
consent decree entered into between Brook Industrial Park and the Environmental
Protection Agency or made necessary by acts of Lessor prior to the date
hereof.  Without limitation, these institutional controls shall include the
costs for maintaining all asphalt caps, the overburden aquifer pump and treat
system within the leased premises and the bedrock aquifer groundwater pumping
system that is used to generate water for non-contact cooling.  Lessee shall
have the right to use the water generated from said pump and treat systems for
the purposes of non-contact cooling of its operating equipment.  Lessor shall
maintain MCUA Permit No. 01168 and be responsible for compliance with its
discharge limitations, including monitoring and reporting.  Lessee shall only be
responsible for addressing exceedances detected at discharge point 004 to the
extent such exceedances are attributable to the production operations of Lessee.
 
Maintenance and Surrender by Lessee
 
4.02        Except as provided in Paragraph 4.01, Lessee shall maintain all
other leased premises throughout the lease term and any extensions of that term,
and keep them free from waste or nuisance.
 
(a)           Maintenance of interior structure: Lessee shall maintain the
leased premises and keep the same in good condition.
 
(b)           Dedicated Elevator: Lessee shall have sole responsibility for the
freight elevator service on the east side of the Building for the dedicated use
specifically by Lessee.
 
(c)           In no event shall Lessee be obligated to return the leased
premises to Lessor in a condition better than the condition on the date hereof.
 
In the event Lessee should neglect to reasonably maintain the leased premises,
Lessor shall have the right after reasonable notice to Lessee, but not the
obligation, to cause repairs or corrections to be made, and any reasonable costs
incurred for such repairs or corrections for which Lessee is responsible under
this section shall be payable by Lessee to Lessor as additional rental on the
next rental installment date.

 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 5
TAXES ON LESSEE’S PROPERTY
 
5.01        Lessee shall be liable for all taxes levied or assessed against
personal property, furniture, or fixtures placed by Lessee in or on the
premises. If any such taxes for which Lessee is liable are levied or assessed
against Lessor or Lessor’s property, and if Lessor elects to pay the same, or if
the assessed value of Lessor’s property is increased by inclusion of personal
property, furniture, or fixtures placed by Lessee in the premises, and Lessor
elects to pay the taxes based on such increase, Lessee shall pay to Lessor on
demand that part of such taxes for which Lessee is primarily liable under this
article.
 
ARTICLE 6
ALTERATIONS, ADDITIONS, IMPROVEMENTS AND FIXTURES
 
Consent of Lessor
 
6.01        Lessee shall not make any alterations, additions, or improvements to
the leased premises without the prior written consent of Lessor. Consent for
nonstructural alterations, additions, or improvements shall not be unreasonably
withheld by Lessor.
 
Property of Lessor
 
6.02        All alterations, additions or improvements made by Lessee shall
become the property of Lessor at the termination of this lease.  Lessee shall be
permitted to remove its personal property from the Lease Premises, including
business machinery.
 
Trade Fixtures
 
6.03        Lessee shall have the right at all times to erect or install
furniture and fixtures, provided that Lessee complies with all applicable
governmental laws, ordinances, and regulations. Lessee shall have the right to
remove such items at the termination of this lease, provided Lessee is not in
default at that time and the fixtures can be removed without structural damage
to the premises. Prior to the termination of this lease, Lessee must repair any
damage caused by removal of any fixtures. Any furniture or fixtures that have
not been removed by Lessee at the termination of this lease shall be deemed
abandoned by Lessee and shall automatically become the property of Lessor.

 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 7
DAMAGE OR DESTRUCTION
 
Notice to Lessor
 
7.01        If the leased premises, or any structures or improvements on the
leased premises, should be damaged or destroyed by fire, flood, or other
casualty, Lessee shall give immediate written notice of the damage or
destruction to Lessor, including a description of the damage and, as far as
known to Lessee, the cause of the damage.
 
Total Destruction
 
7.02        If the leased premises are totally destroyed by fire, flood, or
other casualty not the fault of Lessee or any person in or about the leased
premises with the express or implied consent of Lessee, or if it should be so
damaged by such a cause that rebuilding or repairs cannot be completed within
100 working days and at a cost not to exceed $ 250,000, this lease shall
terminate, and rent shall be abated for the unexpired portion of this lease,
effective as of the date of written notification as provided in Paragraph 7.01.
 
Partial Destruction
 
7.03        If the leased premises are damaged by fire, flood, or other casualty
not the fault of Lessee or any person in or about the leased premises with the
express or implied consent of Lessee, but not to such an extent that rebuilding
or repairs cannot reasonably be completed within 100 working days and at a cost
not to exceed $ 250,000 this lease shall not terminate except as provided in
subsections (a) and (b) of this Paragraph.
 
(a)           If the partial destruction of the leased premises occurs prior to
the final 6   months of the lease term, Lessor shall, at its sole cost and risk,
proceed immediately to rebuild or repair the damaged buildings and improvements
to substantially the condition in which they existed prior to such damage. If
the leased premises are untenantable in whole or in part following such damage,
the rent payable during the period in which they are untenantable shall be
adjusted equitably. In the event that Lessor should fail to complete such
rebuilding or repairs within 100 working days from the date of written
notification by Lessee to Lessor of the occurrence of the damage or a contractor
reasonably approved by Lessor determines that rebuilding and repair will not be
complete within 100 days, Lessee may terminate this lease by written
notification to Lessor. Upon such notification, all rights and obligations under
this lease shall cease.
 
(b)           If partial destruction of the leased premises occurs in the final
6 months of the lease term, Lessor need not rebuild or repair the premises. If
Lessor elects not to rebuild or repair the premises and the leased premises are
untenantable in whole or in part following such damage, Lessee may elect to
terminate the lease or to continue the lease with the rent for the remainder of
the lease period adjusted equitably.
 
ARTICLE 8
CONDEMNATION
 
Total Condemnation
 
8.01        If during the term of this lease or any extension or renewal of it,
all of the leased premises should be taken for any public or quasi-public use
under any governmental law, ordinance, or regulation, or by right of eminent
domain, or should be sold to the condemning authority under condemnation, this
lease shall terminate, and the rent shall be abated during the unexpired portion
of this lease, effective as of the date of the taking of the premises by the
condemning authority.

 
6

--------------------------------------------------------------------------------

 
 
Partial Condemnation
 
8.02        If less than all, but more than fifty percent, of the leased
premises is taken for any public or quasi-public use under any governmental law,
ordinance, or regulation, or by right of eminent domain, or is sold to the
condemning authority under threat of condemnation, either party may terminate
the lease by giving written notice to the other party within sixty days after
possession of the condemned portion is taken by the entity exercising the power
of condemnation.
 
If the leased premises are partially condemned and neither party elects to
terminate the lease or, if less than fifty percent of the leased premises is
condemned, this lease shall not terminate, but the rent shall be adjusted
equitably during the unexpired portion of this lease.
 
Condemnation Award
 
8.03        Lessor shall receive the entire award from any condemnation, and
Lessee shall have no claim to that award or for the value of any unexpired term
of this lease.  Nothing contained herein shall prohibit Lessee from making a
claim for relocation costs directly to the eminent domain authority.
 
ARTICLE 9
RULES AND REGULATIONS
 
9.01        Lessee and Lessee’s officers, employees, agents, and invitees will
comply fully with all of the rules and regulations of the Building and related
facilities. These rules and regulations are attached to this lease as Exhibit A,
and are made a part of the lease as though fully set out in the lease. Lessor
shall at all times have the right to make reasonable changes, additions, or
deletions to these rules and regulations for the purpose of ensuring or
enhancing the safety, care, cleanliness, maintenance, or preservation of the
Building and related facilities and premises, as well as for the purpose of
preserving good order in and on the Building and its related facilities and
premises. Lessee and its officers, employees, agents, and invitees will be bound
by any such changes, additions, or deletions to the rules and regulations on
receipt by Lessee of written notice from Lessor setting forth the changes,
additions, or deletions. Lessee shall be responsible for the compliance of its
officers, employees, and invitees with all such rules and regulations.
 
ARTICLE 10
INSPECTION BY LESSOR
 
10.01      Lessor and its officers, agents, employees, and representatives shall
have the right to enter into and on any and all parts of the leased premises at
all reasonable hours after reasonable notice for purposes of inspection,
cleaning, maintenance, repairs, alterations, or additions as Lessor may deem
necessary (but without any obligation to perform any of these functions except
as expressly provided in this lease), or to show the premises to prospective
tenants, purchasers, or lender. Lessee shall not be entitled to any abatement or
reduction of rent by reason of the entry of Lessor or any of its officers,
agents, representatives, or employees pursuant to this article, nor shall such
entry be deemed an actual or constructive eviction.

 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 11
MECHANIC’S LIENS
 
11.01      Lessee will not permit any mechanic’s lien or liens to be placed on
the leased premises or on improvements on the premises. If a mechanic’s lien is
filed on the leased premises or on improvements on the leased premises, Lessee
will promptly pay the lien. If default in payment of the lien continues for 30
days after written notice from Lessor to Lessee, Lessor may, at its option and
after reasonable notice to Lessee, pay the lien or any portion of it without
inquiry as to its validity. Any amounts paid by Lessor to remove a mechanic’s
lien caused to be filed against the premises or against improvements on the
premises by Lessee, including expenses and interest, shall be due from Lessee to
Lessor and shall be repaid to Lessor immediately on rendition of notice,
together with interest at 5 percent per annum until repaid.
 
ARTICLE 12
INDEMNITY AND INSURANCE
 
12.01      Lessee agrees to indemnify and hold Lessor harmless against any and
all claims, demands, damages, costs, and expenses including reasonable
attorneys’ fees for the defense of such claims and demands arising from the
conduct or management of Lessee’s business on the leased premises or its use of
the leased premises, or from any breach on the part of Lessee of any conditions
of this lease, or from any act or negligence of Lessee, its officers, agents,
contractors, employees, subtenants, or invitees in or about the leased premises.
In case of any action or proceeding brought against Lessor by reason of any such
claim, Lessee, on notice from Lessor, agrees to defend the action or proceeding
by counsel acceptable to Lessor.  This indemnity shall exclude acts by James G.
Schleck, while serving as President of Cyalume Specialty Products, Inc (Lessee).
 
12.02      Lessor agrees to indemnify and hold Lessee harmless against any and
all claims, demands, damages, costs, and expenses including reasonable
attorneys’ fees for the defense of such claims and demands arising from the
conduct or management of Lessor’s business on the leased premises or its use of
the leased premises, or from any breach on the part of Lessor of any conditions
of this lease, or from any act or negligence of Lessor, its officers, agents,
contractors, employees, subtenants, or invitees in or about the leased premises.
In case of any action or proceeding brought against Lessee by reason of any such
claim, Lessor, on notice from Lessee, agrees to defend the action or proceeding
by counsel acceptable to Lessee.
 
12.03      Lessee, at its expense, shall maintain insurance including bodily
injury and property damage insuring Lessee and Lessor with minimum coverage of
$5,000,000 per occurrence. Lessee shall provide the Lessor with a Certificate of
Insurance showing Lessor as additional named insured. The certificate shall
provide for a ten-day written notice to Lessor in the event of cancellation or
material change of coverage. To maximum extent permitted by insurance policies,
which may be owned by Lessor or Lessee, Lessee or Lessor, for the benefit of
each other, waive any and all rights of subrogation, which might otherwise
exist.

 
8

--------------------------------------------------------------------------------

 
 
12.04      Lessor, at its expense, shall maintain insurance including bodily
injury and property damage insuring Lessor with minimum coverage of $1,000,000
per occurrence. To maximum extent permitted by insurance policies, which may be
owned by Lessor or Lessee, Lessee or Lessor, for the benefit of each other,
waive any and all rights of subrogation, which might otherwise exist.
 
ARTICLE 13
ASSIGNMENT AND SUBLEASE
 
Assignment and Subletting by Lessee
 
13.01      Lessee shall have the right, but only with the prior written consent
of Lessor, to assign this lease, and any interest in the lease, and to sublet
the leased premises, or any part of them, or any right or privilege pertinent to
the lease or the leased premises, provided each assignee assumes in writing all
of Lessee’s obligations under this lease and Lessee shall remain liable for each
and every obligation under this lease. Lessor’s consent under this subsection
will not be arbitrarily or unreasonably withheld, conditioned or delayed.
 
Assignment by Lessor
 
13.02      Lessor is expressly given the right to assign any or all of its
interest under the terms of this lease.
 
ARTICLE 14
DEFAULT
 
Lessee’s Default
 
14.01      The following events shall be deemed to be events of default by
Lessee under this lease:
 
(1)           Lessee fails to pay any installment of rent due under this lease
and the failure continues for a period of ten days.
 
(2)           Lessee fails to comply with any term, provision, or covenant of
this lease, other than the payment of rent, and does not cure the failure within
ninety days after written notice of the failure to Lessee.
 
(3)           Lessee makes an assignment for the benefit of creditors.
 
(4)           Lessee deserts or vacates any substantial portion of the premises
for a period of thirty or more days.

 
9

--------------------------------------------------------------------------------

 
 
Remedies for Default
 
14.02      On the occurrence of any event of default specified in Paragraph
14.01, Lessor shall have the option to pursue any one or more of the following
remedies:
 
(a)           Lessor may terminate this lease after at least fourteen days’
written notice, in which event Lessee shall immediately surrender the premises
to Lessor. Lessor may, to the extent permitted by law, without prejudice to any
other remedy that it may have for possession or arrearages in rent, enter on and
take possession of the premises and remove all persons and property without
being deemed guilty of any manner of trespass, and may re-let the premises, or
any part of the premises, for all or any part of the remainder of the lease term
to a party satisfactory to Lessor at such monthly rental as Lessor with
reasonable diligence is able to secure. Lessee agrees to pay Lessor on demand
the amount of all loss and damage that Lessor suffers by reason of such
termination, whether through inability to re-let the premises on satisfactory
terms or otherwise.
 
(b)           Lessor may enter on and take possession of the premises, after at
least fourteen days’ written notice, and re-let the premises for the benefit of
Lessee on such terms as Lessor deems advisable, and receive the rent for the
re-letting. Lessee agrees to pay Lessor on demand any deficiency that may arise
by reason of such re-letting.
 
(c)           To the extent permitted by law, Lessor may enter on the premises,
without being liable for prosecution or any claim for damages for such entry,
and do whatever Lessee is obligated to do under the terms of this lease to
correct a failure by Lessee to maintain leased premises. Lessee agrees to
reimburse Lessor on demand for any expenses that Lessor may incur in effecting
compliance with Lessee’s obligations under this lease in this manner, and Lessee
further agrees that Lessor shall not be liable for any damages resulting to
Lessee from such action.
 
No reentry or taking possession of the premises by Lessor shall be construed as
an election on its part to terminate this lease, unless a written notice of such
intention be given to Lessee. Notwithstanding any such re-letting or reentry or
taking possession, Lessor may at any time thereafter elect to terminate this
lease for a previous default. The loss or damage that Lessor may suffer by
reason of termination of this lease, or the deficiency from any re-letting as
provided for above, shall include the expense of repossession.
 
Lessor’s Default
 
14.03      If Lessor defaults in the performance of any term, covenant, or
condition required to be performed by it under this agreement, Lessee may elect
to do either one of the following:
 
(a)           After not less than thirty days’ notice to Lessor, Lessee may
remedy such default by any necessary action and, in connection with such remedy,
may pay expenses and employ counsel. All sums expended or obligations incurred
by Lessee in connection with remedying Lessor’s default shall be paid by Lessor
to Lessee on demand and, on failure of such reimbursement, Lessee may, in
addition to any other right or remedy that Lessee may have, deduct these costs
and expenses from rent subsequently becoming due under this lease.

 
10

--------------------------------------------------------------------------------

 

 


 
(b)           Lessee may terminate this lease on giving at least thirty days’
notice to Lessor of such intention. In the event Lessee elects this option, the
lease will be terminated on the date designated in Lessee’s notice, unless
Lessor has cured the default prior to expiration of the thirty day period.
 
Cumulative Remedies
 
14.04      Pursuit of any of the remedies provided in this lease by either
Lessor or Lessee shall not preclude pursuit of any of the other remedies
provided in this lease or by law. Pursuit of any remedy provided in this lease
or by law by either party shall not constitute a forfeiture or waiver of any
damages accruing to either party by reason of the violation of any of the terms,
provisions, and covenants contained in this lease. Nor shall pursuit of any
remedies provided in this lease by Lessor constitute a waiver or forfeiture of
any rent due to Lessor under this lease.
 
Waiver of Default
 
14.05      No waiver by either party of any default or violation or breach of
any of the terms, provision, or covenants contained in this lease shall be
deemed or construed to constitute a waiver of any other violation or breach of
any of the terms, provisions, and covenants of the lease. Forbearance by either
party to enforce one or more of the remedies provided in this lease or by law on
an event of default shall not be deemed or construed to constitute a waiver of
such default. Lessor’s acceptance of rent following an event of default under
this lease shall not be construed as Lessor’s waiver of the default.
 
Surrender of Premises
 
14.06      No act or thing done by Lessor or its agents during the lease term
shall be deemed an acceptance of a surrender of the premises, and no agreement
to accept a surrender of the premises shall be valid unless the same is in
writing and subscribed by Lessor.
 
ARTICLE 15
MISCELLANEOUS
 
Mortgages
 
15.01      Lessee accepts this lease subject to any deeds of trust, security
interests, or mortgages that might now or later constitute a lien on the
Building or on improvements in the Building or on the leased premises. Lessee
must, on demand, execute any instruments, releases, or other documents that are
required by any mortgagee for the purpose of subjecting and subordinating this
lease to the lien of any such deed of trust, security interest, or mortgage.
With respect to any deed of trust, security interest, or mortgage constituting a
lien on the Building or improvements in the Building or the leased premises,
Lessor has the right to waive the applicability of this section so that this
lease will not be subject and subordinate to any such deed of trust, security
interest, or mortgage.

 
11

--------------------------------------------------------------------------------

 
 
Notices and Addresses
 
15.02      All notices to be given under this agreement shall be given by
certified mail or registered mail, addressed to the proper party, at the
following addresses:
 
Lessor
 
Brook Industrial Park
PO Box 266
Bound Brook NJ, 08805
ATTN: James Schleck
 
Lessee
 
Cyalume Specialty Products
96 Windsor Ave
West Springfield, MA 01089
 
Either party may change the address to which notices are to be sent by giving
the other party notice of the new address in the manner provided in this
section.
 
Parties Bound
 
15.03      This agreement shall be binding on, and inure to the benefit of, the
parties to the agreement and their respective heirs, executors, administrators,
legal representatives, successors, and assigns when permitted by this agreement.
 
New Jersey Law to Apply
 
15.04      This agreement shall be construed under, and in accordance with, the
laws of the State of New Jersey, and all obligations of the parties created by
this agreement are performable in Somerset County, New Jersey.
 
Legal Construction
 
15.05      In case any one or more of the provisions contained in this agreement
shall for any reason be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of the agreement, and this agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been included in the
agreement.
 
Prior Agreements Superseded
 
15.06      This agreement constitutes the sole and only agreement of the parties
to the agreement and supersedes any prior understandings or written or oral
agreements between the parties respecting the subject matter of this agreement.

 
12

--------------------------------------------------------------------------------

 
 
Amendment
 
15.07      No amendment, modification, or alteration of the terms of this
agreement shall be binding unless the same is in writing, dated subsequent to
the date of this agreement, and duly executed by the parties to this agreement.
 
Joint and Several Liability
 
15.08      If there is more than one Lessee, the obligations imposed on Lessees
by virtue of this lease shall be joint and several. If there is a guarantor of
Lessee’s obligations under this lease, the obligations imposed on Lessee shall
be the joint and several obligations of Lessee and the guarantor. Lessor need
not first proceed against Lessee before proceeding against the guarantor, nor
shall any such guarantor be released from its guaranty for any reason
whatsoever.
 
Attorneys’ Fees and Costs
 
15.09      If, as a result of a breach of this agreement by either party, the
other party employs an attorney or attorneys to enforce its rights under this
lease, then the breaching or defaulting party agrees to pay the other party the
reasonable attorneys’ fees and costs incurred to enforce the lease.
 
Force Majeure
 
15.10      Neither Lessor nor Lessee shall be required to perform any term,
condition, or covenant in this lease so long as such performance is delayed or
prevented by force majeure, which shall mean acts of God, strikes, lockouts,
material or labor restrictions by any governmental authority, civil riot,
floods, and any other cause not reasonably within the control of Lessor or
Lessee and which by the exercise of due diligence Lessor or Lessee is unable,
wholly or in part, to prevent or overcome.
 
Time of Essence
 
15.11      Time is of the essence of this agreement.
 
The undersigned Lessor and Lessee execute this agreement on ___________________
[date]     , at ___________________ [city]     , ___________________ County, New
Jersey.
 
LESSOR
 
By ______________________ [signature]
[typed name and title]
 
LESSEE
 
By ______________________ [signature]
[typed name and title]

 
13

--------------------------------------------------------------------------------

 
 
Exhibit A- Rent Schedule
 
September 2011 – August 2013: $24,000 per month
 
September 2013 – August 2014: As per rate published in the Newmark Report
 
After the initial term the rent is calculated based on applying the Newmark cost
per square foot times the industrial use building space and excluding the common
area space.

 
14

--------------------------------------------------------------------------------

 